75 N.J. 378 (1978)
382 A.2d 1124
STATE OF NEW JERSEY IN THE INTEREST OF G.T., J.V.B., AND G.D.
The Supreme Court of New Jersey.
Argued January 10, 1978.
Decided February 1, 1978.
Ms. Andrea R. Grundfest, Assistant Prosecutor, argued the cause for appellant State of New Jersey (Mr. Joseph P. Lordi, Essex County Prosecutor, attorney).
Mr. Stanford M. Singer, Assistant Deputy Public Defender, argued the cause for respondents (Mr. Stanley C. Van Ness, Public Defender, attorney).
*379 Mr. Wayne J. Martorelli, Deputy Attorney General, argued the cause for amicus curiae Attorney General (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, 143 N.J. Super. 73.
For affirmance  Chief Justice HUGHES, Justices SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER and Judge CONFORD  7.
For reversal  None.